Citation Nr: 1814991	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-43 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1983 to February 1984.  He also has additional Reserve service up until May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.  

In October 2014 and in September 2016, the Board remanded this matter for additional evidentiary development.  


FINDING OF FACT

The Veteran's current psychiatric disorder, to include schizoaffective disorder, bipolar type; schizophrenia; and depression, was not manifest during his military service or within one year of a period of active service, is not related to his military service, and is not caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder, including secondary to service-connected disabilities, have not been met. 38 U.S.C. §§ 101, 1131, 1137, 5107 (2012); 38 C.F.R.  §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from an injury, but not disease, incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101(23).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R.     § 3.310.  To substantiate a secondary service connection claim, the Veteran must show a present disability; a service-connected disability; and competent evidence    that the service-connected disability caused or aggravated the disability for which service connection is sought.

Service connection for certain chronic diseases, to include psychoses, may be established on a presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). A claimant whose claim is based on a period of ACDUTRA is not entitled to the presumption of service connection.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). While the Veteran's July 1983 to February 1984 ACDUTRA period and April 1, 1990 INACDUTRA are considered active service in light of the awards of service connection for hearing loss and right foot injury, respectively, no other period of ACDUTRA or INACDUTRA is considered active service. 

The Veteran is seeking service connection for a psychiatric disorder, including secondary to his service-connected disabilities.  At his August 2015 Board video conference hearing, the Veteran testified that he experienced a mental breakdown while on ACDUTRA, and was diagnosed with a psychiatric disorder about one week thereafter.  He also claims that this condition was caused or aggravated by   his service-connected hearing loss.

The Veteran is shown to currently have a psychiatric disorder, alternatively diagnosed during the course of this appeal as schizoaffective disorder, bipolar   type; schizophrenia; and depression. Accordingly, the Board's decision shall    focus on whether the Veteran's current psychiatric disroder is related to his  military service and/or his service-connected disabilities.

Initially, the Board concludes that service connection is not warranted for the Veteran's current psychiatric disorder on a direct basis.  The Veteran served on ACDUTRA in the Army from July 1983 to February 1984.  He also had additional Reserve service to include periods of ACDUTRA and INACDUTRA up until May 1992.  Although the Veteran is shown to have earned 15 active duty points between May 1988 and May 1989, the exact dates of this ACDUTRA service could not be identified despite all reasonable efforts having been made by the RO. On this point, the RO notified the Veteran of their unavailability in a May 2017 letter, and further prepared a May 2017 memorandum on their unavailability. 

A review of his service treatment records was silent as to any complaints of or treatment for a psychiatric disorder.  A June 1991 periodic examination listed the Veteran's psychiatric status as normal.  

A private hospitalization report indicated that the Veteran was involuntarily hospitalized at Montana State Hospital form March 4, 1989 to April 21, 1989.     The report noted that he had been incarcerated with delusions of having a listening device implanted into his abdomen, and that he was threatening to tear it out.  The report listed a diagnosis of schizophrenia, paranoid, unspecified, and noted that he was improved and competent on discharge.

The Veteran was involuntarily admitted for a second time on September 6, 1989.  
A social history report, dated in September 1989, noted that this was due to an exacerbation of a schizophrenic illness with symptoms of self-abuse behaviors which made him a danger to himself.  The Veteran had been observed crawling around on his hands and knees talking to himself in the street on August 31, 1989; that he had also accused the postmaster of opening his mail; and also had not been caring for his infected ears and his hearing had deteriorated as a result.  The report noted that the Veteran had been observed banging his ears and head and it was noted that he had sores and scabs around both ears.  A September 1989 psychiatric evaluation concluded with diagnoses of paranoid type schizophrenia, hematoma to the left and right auricles, and decreased hearing.  A hospital discharge report, dated November 13, 1989, concluded with a final diagnosis of schizophrenia, paranoid type, sub-chronic. 

Subsequent post-service treatment reports reflect ongoing psychiatric treatment.  

In April 2009, the Veteran filed his present claim seeking service connection for a psychiatric disorder, which he listed as schizophrenia and depression, and indicated that it began during 1985.  In a January 2010 statement, the Veteran indicated that he developed schizophrenia and depression during an annual training exercise, and that these conditions were set off by the stress he endured at the training.  At his August 2015 Board video conference hearing, the Veteran testified that he first experienced a mental breakdown as part of a domestic violence case some time      in 1985 or 1986.

While the Veteran has alleged first having psychiatric problems during his military service, the evidence does not support this contention. In making this determination, the Board finds that the Veteran's contentions as to the timing of his psychiatric symptoms are inconsistent and not probative. Although he claims that the psychiatric symptoms which resulted in his first psychiatric hospitalization occurred in 1985 to 1986, the earliest two psychiatric hospitalizations are documented to have taken place in February 1989 and September 1989. Moreover, these records are completely silent as to any involvement or relationship to the Veteran's military service or any related stressful activities.  In addition, there are no service treatment reports noting the Veteran's treatment for a psychiatric disorder. In sum, the Board finds the Veteran's 
current assertions of continued psychiatric problems which began during and continued since ACDUTRA to be less persuasive than other evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As there is no competent and credible evidence showing a psychiatric disorder during any period of ACDUTRA, or a psychosis within one year of his February 1994 discharge, competent evidence linking his current psychiatric disorder with service or a service-connected disability is needed to establish service connection.  However, on this question the most probative evidence is against the claim. 

In this regard, in January 2016, the Veteran underwent a VA psychiatric examination. The examination report included a narrative summary of the Veteran's psychiatric 
history and also the findings from a mental status examination. The examiner diagnosed schizoaffective disorder, bipolar type. In the January 2016 VA examination report, the VA examiner opined that the Veteran's current psychiatric disorder was less likely than not related to his military service. In support of this opinion, the examiner noted the lack of any psychiatric treatment or complaints within the Veteran's service treatment records.  The examiner also noted that the Veteran had reported having many friends and denied experiencing any significant social or interpersonal difficulties during       his military service. The Veteran also stated that he got along well with people and denied having sought any mental health treatment during his military service. He also denied any in-service suicide attempts or assaultive behavior, and denied any military disciplinary problems or legal/criminal problems. Finally, the examiner noted that the Veteran denied any history of drug or alcohol abuse of any significance during service.  

In a September 2016 addendum, the VA examiner also opined that the Veteran's current psychiatric disability was less likely as not caused by or aggravated beyond normal progression by his service-connected disabilities. In support of this opinion, the VA examiner noted that medical literature revealed that there is a strong contribution for genetic factors in determining risk for schizoaffective disorder,   and that the Veteran reported that his mother had a psychiatric history.  The         VA examiner also noted that there was no medical literature to suggest a causal, associative, or other relationship between bilateral hearing loss and schizoaffective disorder. The VA examiner further noted that the Veteran's psychiatric treatment records do not support a causative relationship with any objective evidence. The examiner noted that when the Veteran was hospitalized in 1989, he was exhibiting profound psychiatric disturbances, including psychotic symptoms and impaired reality testing. She further stated the Veteran had demonstrated himself to be an unreliable informant, and any medical professional who does not account for his impairments in reality testing and bases their conclusions on his exclusive self-report are erroneous.  

As the VA examiner's opinions were provided following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached, they are afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The Veteran as a layperson has not been shown to be capable of linking his       current psychiatric disability to his military service or his service-connected              disabilities, as such matters requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting

general competence to testify as to symptoms but not to provide medical diagnosis).  
Accordingly, his statements regarding causation are not competent medical evidence. The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, the most probative evidence is against a finding that the Veteran's psychiatric disorder was shown during active service or a period of ACDUTRA, that a psychosis was manifested to a compensable degree within one year following active service, that his condition is related to a period of active service or ACDUTRA, or that it is caused or aggravated by a service-connected disability. Thus, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a psychiatric disorder, including secondary to service-connected disabilities, is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


